ACCEPTED
                                                                                      01-15-00266-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 8/11/2015 2:31:25 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK


                          NO. 01-15-00266-CV
                                                                    FILED IN
                                                             1st COURT OF APPEALS

              In The First Court of Appeals                      HOUSTON, TEXAS
                                                             8/11/2015 2:31:25 PM
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk

                         UNOCAL PIPELINE COMPANY,
                                                                     Appellant,
                                       v.

                      BP PIPELINES (ALASKA) INC., ET AL.
                                                                      Appellees.


         On Appeal from the 165th District Court of Harris County, Texas
                         Hon. Elizabeth Ray, Presiding


                UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF OF APPELLEES



TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 38.6(d), Appellees BP Pipelines (Alaska)

Inc.; ConocoPhillips Transportation Alaska, Inc.; and ExxonMobil Pipeline

Co. (“Appellees”) ask this Court to extend by 30 days the time for filing

their Response Brief. The new deadline would be September 18, 2015. This

motion is their first request and it is not opposed.




HOU 1803831
      1.      Background:     The Appellant filed its initial brief on July 20,

2015, after one extension of time. Accordingly, Appellees’ response brief is

presently due on August 19, 2015.

      2.      Grounds for the extension:

      Michael Powell has taken primary responsibility for drafting the

Appellees’ brief. Although Mr. Powell and his team have begun work on

the response brief, Mr. Powell had surgery on July 27 that required time

and additional care during the time allocated for the briefing in this case.

Other pending cases have also required his attention, including:

July 31       Commissioner of the General Land Office v. SandRidge Energy, Inc.,
              et al., No. 15-0246 in the Supreme Court of Texas—filed two
              Responses to Petitions for Review

ongoing       Texas Crude Energy, LLC v. Burlington Resources Oil & Gas Co.,
              LP, No. L-13-0061-CV-B, in the 156th District Court—motions
              for summary judgment, mediation, depositions, and jury
              charge

ongoing       Smith v. SEECO, et al., No. 4:14-cv-435-BRW in the United States
              District Court for the Eastern District of Arkansas—
              depositions, hearings, and preparation for class certification
              hearing

      3.      This motion is unopposed.




                                        2

HOU 1803831
                                 PRAYER

      Appellees pray that this Motion be granted and that the time for

filing their Response Brief be extended by 30 days to September 18, 2015.



                                   Respectfully submitted,
                                   LOCKE LORD LLP

                                By: /s/ Michael Powell (by permission)
                                  Michael V. Powell
                                     State Bar No. 16204400
                                  2200 Ross Ave., Suite 2200
                                  Dallas, TX 75201
                                  Telephone: (214) 740-8000
                                  Facsimile: (214) 756-8520

                                   Christopher Dove
                                    State Bar No. 24032138
                                   LOCKE LORD LLP
                                   600 Travis Street, Suite 2800
                                   Houston, Texas 77002
                                   Telephone: (713) 226-1200
                                   Facsimile: (713) 223-3717

                                   ATTORNEYS FOR APPELLEES




                                     3

HOU 1803831
                    CERTIFICATE OF CONFERENCE

    I have conferred with opposing counsel, and opposing counsel is
unopposed to this motion.


                                   /s/ Michael Powell (by permission)
                                   Michael Powell



                       CERTIFICATE OF SERVICE

      I hereby certify that on August 11, 2015, a true and correct copy of the
foregoing was served on the following counsel of record via electronic
service through electronic filing:

Mark A. Giugliano
  mgiugliano@gibbsbruns.com
Anthony N. Kaim
  akaim@gibbsbruns.com
J. Benjamin Bireley
bbireley@gibbsbruns.com
GIBBS & BRUNS, LLP
1100 Louisiana, Suite 5300
Houston, TX 77002

Attorneys for Appellant Unocal Pipeline Company



                                   /s/ Christopher Dove
                                   Christopher Dove




                                      4

HOU 1803831